DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on pages 5-6 directed towards Horn et al. (Horn) (DE 102013225918 A1),
Applicant argues that Horn does not disclose the receiver member having a plurality of adjacent non-overlapping sensor areas arranged along a circumferential direction about the axis of rotation in a plane opposing the encoder member.  The Examiner respectfully disagrees.
First, while M1 and M2 were previously designated as the adjacent sensor areas, a portion of each of these areas shown in Figure 2 can be selected such that the newly defined sensor areas do not overlap as claimed.  For example, the sensor areas can be:

    PNG
    media_image1.png
    638
    850
    media_image1.png
    Greyscale

There are no claimed restrictions on what can be considered to be a sensor area, and the above interpretation is reasonable as the indicated sections above of Figure 2 are locations where sensing occurs, and thus are reasonably sensor areas.
Applicant further notes that the coils intersect each other, but the Examiner respectfully notes that there is nothing in claims that prevent or exclude the coils from intersecting at some point.  Claim 1 for example only requires that the receiving member have a plurality of adjacent non-overlapping sensor areas, and the above noted sensor areas do not overlap each other.  What happens within each sensor area does not prevent the prior art from disclosing the claim feature because the claim only requires that the areas themselves do not overlap.  As such, the Examiner respectfully disagrees with applicant.
Claim 12 recites similar language, and the Examiner respectfully directs applicant’s attention to the above response with regard to Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (Horn) (DE 102013225918 A1).
Note that the cited paragraphs come from the provided English machine translation.

    PNG
    media_image1.png
    638
    850
    media_image1.png
    Greyscale

As to Claim 1,
Horn discloses A sensor device arranged at a stator (carrier body / PCB) for measuring a rotational position of an encoder member ((resonant circuits),(30)) arranged at a rotor (rotating element) (Paragraphs [0007], [0018], [0021],[0044], [0046]), the encoder member is rotatable about an axis of rotation (Paragraph [0005] / note rotation angle), (see above figure), (Figure 3), the sensor device comprising: a sender member (20),(21) arranged at the stator and emitting a magnetic field (Paragraph [0038]); and a receiving member (40a),(40b) receiving the magnetic field, the receiving member having a plurality of non-overlapping adjacent sensor areas (e.g. the areas shown in the figure above) arranged along a circumferential direction about the axis of rotation in a plane opposing the encoder member (Figures 1,2,3 / note LC circuits as the resonant circuits).
(Note that while boxes are shown to define the sensor areas above, these areas area intended to be fully surrounded by the sender member (20),(21)).
As to Claim 2,
Horn discloses the sensor areas are arranged within an annular ring segment having a period along the circumferential direction about the axis of rotation (Figure 2), (Paragraph [0043]).
As to Claim 3,
Horn discloses each of the sensor areas is an annular ring segment (Figure 2), (see above figure).
As to Claim 4,
Horn discloses each of the sensor areas has substantially a same shape. (Figure 2), (see above figure).
As to Claim 5,
Horn discloses a first pair of sensor areas of the sensor areas forms a first sensing element providing a first sensing signal and a second pair of sensor areas forms a second sensing element providing a second sensing signal (Figure 2),(see above figure / note that sensor areas 1 and 3 define one conductive loop which is reasonably a first sensing element, and sensor areas 2 and 4 form a second conductive loop which is reasonably a second sensing element), (Paragraph [0039] / note each receiver coil is formed from two windings that overlap each other to form conductive loops as seen in Figure 2).
As to Claim 6,
Horn discloses each of the sensor areas is delimited by a conductor loop (Figure 2),(see above figure), (Paragraph [0039]).
As to Claim 7,
Horn discloses the sender member has a coil (Figure 2), (Paragraph [0038]).
As to Claim 8,
Horn discloses the sender member surrounds the sensor areas (Figure 2).
As to Claim 9,
Horn discloses the sender member lies in the plane opposing the encoder member (Paragraphs [0007], [0038]), (Figure 2).
As to Claim 10,
Horn discloses the sender member is a conductive path on a printed circuit board (Figure 2), (Paragraph [0038]).
As to Claim 11,
Horn discloses the receiving member is a conductive path on a printed circuit board (Figure 2), (Paragraph [0038]).
As to Claim 12,
Horn discloses A sensor system, comprising: an encoder member ((resonant circuits), (30)) arranged at a rotor and rotatable about an axis of rotation (Paragraphs [0007], [0018], [0021],[0044], [0046]), (see above figure),(Figure 3), the encoder member is an electrically conductive material (Paragraph [0018]); and a sensor device (20),(21),(40a),(40b) arranged at a stator (carrier body / PCB) and measuring a rotational position of the encoder member (Paragraph [0020]), the sensor device includes a sender member (20),(21) arranged at the stator and emitting a magnetic field and a receiving member (40a),(40b) receiving the magnetic field (Paragraph [0038]), the receiving member having a plurality of non-overlapping adjacent sensor areas (e.g. the areas shown in the figure above) arranged along a circumferential direction about the axis of rotation in a plane opposing the encoder member (Figures 1,2).
(Note that while boxes are shown to define the sensor areas above, these areas area intended to be fully surrounded by the sender member (20),(21)).
As to Claim 13,
Horn discloses the encoder member has a structure (all of the LC coils collectively) periodically changing with a period along the circumferential direction about the axis of rotation (Figure 3 / note that the direction and position of the LC coils changes periodically around carrier/PCB (31)).
As to Claim 14,
Horn discloses a part of the structure has a shape based on a trigonometric function (Figure 3 / note a rectangle can be based on a trigonometric function).
As to Claim 15,
Horn discloses the part of the structure covers a quarter of the period in the circumferential direction (Paragraph [0046] / note each structure covers a 90 degree portion).
As to Claim 16,
Horn discloses the structure is mirror symmetrical with respect to an axis defined in a radial direction (Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858